Title: From George Washington to John Fitzgerald, 19 July 1793
From: Washington, George
To: Fitzgerald, John



Dear sir,
Philadelphia 19th July 1793.

The day preceeding my departure from Mount Vernon, the enclosed letter was put into my hands. pressed as I was at the time by other business, I could give it no answer; & the next day when I saw you in Alexandria this matter had escaped me. I give you the trouble, therefore (since you have allowed me the liberty) to fix something with mister Moore on the subject of it. whatever that may be will be satisfactory, & shall be binding on me, with two provisos—1st: that the term for which the lease is given shall not exceed five years—and 2dly that whatever repairs mister Moore may want, & are really necessary, shall be specifically enumerated, and executed under his own auspices & at his own expence, making a reasonable allowance therefor in fixing the rent. By such enumeration, it may be any time be seen whether the work stipulated has been executed; for in default thereof there can be no claim of deduction.
I have two motives for giving you this trouble—one because I know you are a good judge of what the House & Lot ought to rent for—& the other, because I have no person in my employ at present in whom I can confide to negotiate this business for me. I am Dr Sir &c.

Go: Washington


P.S. I have, by letter, informed mister Moore of the footing on which I have placed the matter.

